OPINION — AG — **** COUNTY ROADS — CONSTRUCTION — MAINTENANCE **** COUNTY COMMISSIONERS HAVE WIDE DISCRETION IN OPENING OR DESIGNATING COUNTY HIGHWAYS AND SAME DISCRETION IN THEREAFTER CONSTRUCTING OR MAINTAINING SAME. COMMISSIONERS MAY CONSTRUCT OR MAINTAIN ROADS AND STREETS OF A DEVELOPMENT TRACT, BUT ONLY AFTER THE SAME HAVE BEEN OPENED OR DESIGNATED AS COUNTY HIGHWAYS AND DETERMINATION THAT THEY "BEST SERVE THE MOST PEOPLE OF THE COUNTY" CITE: 69 Ohio St. 1968 Supp., 601 [69-601], 19 Ohio St. 1961 339 [19-339] (HUGH COLLUM)